Citation Nr: 1502551	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for nerve damage of the left arm.

7.  Entitlement to service connection for a respiratory condition, other than sinusitis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to October 1989 and from December 1990 to June 1991.  The Veteran had additional periods of inactive duty for training service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In June 2014, the Veteran testified in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The record shows that the Veteran has been diagnosed with anxiety disorder.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

In regards to the respiratory disorder, the Board notes that service connection for sinusitis was also denied in the April 2009 rating decision.  In a November 2009 statement, the Veteran specifically stated he was not appealing the issue of service connection for sinusitis.  Therefore, despite the holding in Clemmons, sinusitis is not part of the respiratory condition claim.  The issue has been recharacterized accordingly on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefit Management System's (VBMS) files and has considered the documents contained therein in the decision below.

The issues of entitlement to service connection for PTSD, hearing loss disability, tinnitus, hepatitis C, nerve damage to the left arm, and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence of record shows that an anxiety disorder was incurred in service.






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, an anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the decision below is fully favorable to the Veteran with regards to the issue of entitlement to service connection for an anxiety disorder.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial as to that issue.  

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed a psychiatric disability, to include anxiety while in service.  The Veteran has argued that his experiences while serving in Saudi Arabia and Kuwait have caused him to suffer from anxiety.  He has further argued that while serving in Saudi Arabia and Kuwait during Desert Shield/Desert Storm, he was in fear of his life.

Service personnel records confirm that the Veteran served in Southwest Asia during Desert Shield/Storm.  The Veteran's claims of experiencing fear for his life due to potential scud missile attacks is consistent with his service.  The Board accepts his claimed in-service stressor of fear resulting from the possibility of hostile enemy activity.

A review of the Veteran's service treatment records revealed no treatment records for complaints or diagnoses of any psychiatric disorders.  Both the Veteran's service entrance examination and exit examination were negative for any indication of a psychiatric disorder.  

The Veteran was provided with a VA examination in September 2010.  At that examination, the examiner noted the Veteran's subjective history of depression, anxiety and anger.  It was noted that the Veteran was currently on medication for his psychiatric symptoms.  The examiner further noted the Veteran's reports of combat experience from December 1990 to May 1991.  Reported stressor events in service were being under attack in the middle of the night and seeing dead soldiers on the roadway.  After an examination, the Veteran was diagnosed with anxiety disorder.  The examiner noted that the "[m]edication has been extremely effective for this Veteran.  Military trauma has had a significant negative impact on him[.]" 

The record of evidence supports a finding of a current disability, because the VA examination reveals that the Veteran has a presently existing psychiatric disorder, anxiety disorder.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  The record of evidence also supports a finding of an in-service injury because the Veteran's competent and credible statements indicate that, he was in fear for his life while serving in Saudi Arabia and Kuwait; and, the record confirms that the Veteran served in Desert Shield/Storm and his reports are consistent with his service.  Thus, the remaining issue is whether there is evidence of a nexus between the Veteran's current psychiatric disability and military service.  Id. 

In assessing the evidence of record, the Board observes that, interpreting the evidence in the light most favorable to the Veteran, the competent and reliable evidence links his anxiety disorder to his service.  Indeed, the September 2010 VA examiner stated that "[m]ilitary trauma has had a significant negative impact" on the Veteran.  While a full opinion was not provided, as the examiner stated one was not requested, it appears that the examiner is linking the current anxiety disorder to the Veteran's reported stressors in service.  Therefore, reading the examiner's note in the light most favorable to the Veteran, the Board finds that the evidence is in favor of the claim.  

The Board notes that there is no other evidence of record which contradicts the September 2010 VA examiner's findings.  There is no other medical opinion of record and no other competent evidence of record which contradicts the VA examiner's findings.  Accordingly, the Board determines that service connection for an anxiety disorder is granted. 


ORDER

Service connection for anxiety disorder is granted.


REMAND

After a careful review of the evidence, the Board finds that additional development is needed prior to deciding the remaining issues.

The record reflects that the Veteran submitted releases of information forms, VA Forms 21-4142, for Dr. J. LeFran and E. Oleson, LCSW, in November 2009.  There is nothing in the record to indicate that the RO attempted to obtain the identified private treatment records.  The record does reveal that the RO sent a letter to the Veteran in January 2013 requesting that he submit new VA Forms 21-4142s in order to obtain the records.  However, the supplemental statement of the case of November 2013 noted the Veteran did not respond.  The Board notes that the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Due to the fact that the Veteran has stated that most of his treatment for the claimed disabilities has been from private providers, the Board finds that he should be given one more opportunity to submit the necessary VA Forms 21-4142 in order for the identified records to be obtained.

In regards to the hearing loss and tinnitus, the Veteran has argued that he was exposed to noise in service from jet planes during briefings he had to give prior to planes going on missions.  He has also stated that he had tinnitus since service.  For the limited purpose of this remand, the Board accepts the Veteran's reports of noise exposure in service.  He has not been afforded a VA examination regarding his claimed hearing loss and tinnitus.  On remand, he should be afforded an examination and a medical opinion should be obtained.

In regards to the claimed PTSD, the Veteran was afforded a VA psychiatric examination in September 2010.  At the time, the examiner stated that the Veteran did not currently meet the criteria for PTSD.  She noted that he may have met the criteria in the past and symptoms may worsen in the future or the medication's effectiveness may decrease and therefore reassessment at that time would be appropriate.  It is unclear whether the September 2010 VA examiner was stating that the Veteran had PTSD but was well-controlled with the medication, or whether she was stating he did not meet the criteria for a diagnosis of PTSD regardless of the medication.  Accordingly, a new opinion is also needed.  Moreover, at the June 2014 hearing the Veteran stated that he recently had to increase his medication to control worsening psychiatric symptoms.  He also stated that he was without medication for a few days and the symptoms all came back.  Therefore, the Board finds that a new VA examination is needed.  

In regards to the hepatitis C, the Veteran has argued that he was exposed to blood from dead bodies while serving in Saudi Arabia and Kuwait, and that it was this exposure to blood that caused him to contract hepatitis C.  The record reflects that the Veteran has the hepatitis C antigens.  He has not been provided a VA examination with regards and one must be provided.  Moreover, a medical opinion is needed as to whether the Veteran currently has hepatitis C and whether the same is due to exposure to blood in service.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish to the Veteran and his representative a letter requesting that the Veteran identify any additional evidence pertinent to the claims on appeal that is not currently of record, both from private and VA providers. 

The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  In particular for Dr. J. LeFran and E. Oleson, LCSW.  The RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file. 

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo the following VA examinations:

(a) A psychiatric examination by psychiatrist or otherwise qualified mental health professional, at a VA medical facility.  The entire claims file, including access to the virtual VA file, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions submitted in support of the Veteran's claim, to include the Veteran's own assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Then the examiner, to the extent possible, should offer an opinion as to whether the Veteran has met the criteria for PTSD currently or in the past, if his symptoms were not controlled by medication.  If PTSD is diagnosed, the examiner should also offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) the PTSD is related to a fear of in-service hostile military or terrorist activity. 

In rendering each requested opinion, the examiner should specifically comment on all testing results and medical records, as well as the Veteran's assertions regarding onset of a psychiatric disability. \

(b) An audiological examination to ascertain the nature and etiology of any currently found bilateral hearing loss and tinnitus.  

The entire claims file, including access to the virtual VA file, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions submitted in support of the Veteran's claim, to include the Veteran's own assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

If hearing loss disability and tinnitus are found, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) any currently found hearing loss disability and/or tinnitus are related to noise exposure in service.  

In rendering each requested opinion, the examiner should specifically comment on all testing results and medical records, as well as the Veteran's assertions regarding onset of a psychiatric disability.

(c) An appropriate VA examination to determine the nature and etiology of any currently found hepatitis C.  

The entire claims file, including access to the virtual VA file, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions submitted in support of the Veteran's claim, to include the Veteran's own assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Then, the examiner, to the extent possible, should offer an opinion as to whether the Veteran currently has hepatitis C.  If hepatitis C is diagnosed, the examiner should also offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) the hepatitis C is related to service. 

In rendering each requested opinion, the examiner should specifically comment on all testing results and medical records, as well as the Veteran's assertions regarding onset of a psychiatric disability.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the record since the AOJ's last adjudication of this claim) and legal authority.
 
5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


